DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0243724; herein “Cho”) in view of Wei et al. (US 5,156,986; herein “Wei”).
Regarding claim 1, Cho discloses Figs. 1A-B and related text display device comprising:
a first active pattern (A1, see [0043]) comprising a silicon semiconductor (see [0044]);
a first insulation layer (GI, see [0045]) covering the first active pattern;
a first gate electrode (G1, see [0043]) disposed on the first insulation layer;
a second insulation layer (ILD, see [0048]) covering the first gate electrode;
a gate wiring pattern (GL when formed in same layer as G2, see [0049] and [0059]) disposed on the second insulation layer, overlapping the first gate electrode (overlapping in at least one direction; note that the claim does not require any specific direction of overlap);
a third insulation layer (SIO, see [0050]) covering the gate wiring pattern; and
a second active pattern (A2, see [0052]) disposed on the third insulation layer and comprising an oxide semiconductor (see [0053]).
Cho does not explicitly disclose 

In the same field of endeavor, Wei teaches in Fig. 15 and related text 
the gate wiring pattern (18, see col. 5 line 11-14) including a lower layer (14) and an upper layer (16), the lower layer comprising titanium or titanium alloy, the upper layer comprising molybdenum or molybdenum alloy (see col. 5 lines 29-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cho by having the gate wiring pattern including a lower layer and an upper layer, the lower layer comprising titanium or titanium alloy, the upper layer comprising molybdenum or molybdenum alloy, as taught by Wei, in order to provide a simplified method of manufacture by allowing for self-alignment of the gate and source/drain and thereby improved electrical characteristics (see Wei col 1 line 50 – col. 2 line 12).
Regarding claim 2, the combined device shows wherein a thickness of the lower layer (Wei: 14) is about 50 Å to about 300 Å (e.g. 100 Å to 500 Å, see col. 5 line 44-45), and a thickness of the upper layer (16) is about 2,000 Å to about 2,500 Å (1000 Å TO 10000 Å, see col. 5 line 44-45). 
Note that the range disclosed by Wei overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thicknesses to be a result effective variable affecting the size and the electrical characteristics of the device.  Thus, it would have been obvious to modify the device of Cho and Wei to have the thicknesses within the claimed range in order to achieve desired size and sheet resistivity, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 3, the combined device wherein the upper layer (Wei: 16) is thicker than the lower layer (14) (see e.g. col. 5 lines 40-46).
Regarding claim 6, Cho further discloses a bottom gate electrode (G2, see [0049]) disposed between the second insulation layer (ILD) and the third insulation layer (SIO) and overlapping the second active pattern (A2).
Regarding claim 7, the combined device shows wherein the bottom gate electrode (Cho: G2) includes:
a lower layer comprising a same material as the lower layer of the gate wiring pattern; and
an upper layer comprising a same layer as the upper layer of the gate wiring pattern (when GL is formed of same material as G2, see [0049] and [0059]).
Regarding claim 9, Cho further discloses an organic light-emitting diode (not shown, see [0055]) electrically connected to the first active pattern (to D2, see [0055]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Wei, as applied to claim 7 above, and further in view of Son et al. (US 2009/0206332; herein “Son”).
Regarding claim 8, Cho does not explicitly discloses a top gate electrode disposed on the second active pattern.
In the same field of endeavor, Son teaches in Fig. 1 and related text a top gate electrode (122, see [0034]) disposed on the second active pattern (116, see [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cho by having a top gate electrode disposed on the second active pattern, as shown by Son, in order to improve the electrical reliability of the transistor (see Son [0054]).

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but are moot in view of the new grounds of rejection presented above. It is specifically noted that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).Therefore the claim limitation “overlapping” has been given its broadest reasonable interpretation and does not require any specific direction of overlap between the two elements.
It is further noted that Jeon et al. (US 2018/0197474) and Son et al. (US 2018/0061921) have been previously cited and show a wiring of the same layer as the second gate and overlapping the first gate electrode in a vertical direction (see XE1 in Fig. 5 of Jeon; see UE in Fig. 4C of Son).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/6/2021